Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 07/27/2021. Currently, claims 1-7 and 9 are pending in the application. Claim 7 is withdrawn from Consideration. Claim 8 has been cancelled.

Election/Restrictions

Applicant's election of Group I in the reply filed on 07/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 8785905 B1).

Regarding claim 1, Figure 1 of Wang discloses a light-emitting device comprising: 
a substrate (11+12); and 
a laminated structure (10) provided at the substrate and having a plurality of columnar parts, wherein the columnar part comprises: 
an n-type first semiconductor layer (14); 
a p-type second semiconductor layer (16); 
a light-emitting layer (15, Col.4 , lines 36-55) provided between the first semiconductor layer and the second semiconductor layer; and 
an electrode (21) provided on a side opposite to a side of the substrate, of the laminated structure, the first semiconductor layer (14) is provided between the light-emitting layer (15) and the substrate (11+22), an end part on a side opposite to a side of the substrate, of the light-emitting layer, has a first facet surface, an end part on a side opposite to a side of the substrate, of the 

Regarding claim 6, Figure 1 of Wang discloses that the light-emitting device according to claim 1, wherein the second facet surface has a part covered with the electrode (21), and a part not covered with the electrode. 

Regarding claim 9, Wang discloses a projector comprising: the light-emitting device according to claim 1 (Col. 1, lines 30-67). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Wang et al (US 8785905 B1).

Regarding claim 1, Figure 1 of Wang discloses a light-emitting device comprising: 
a substrate (11+12); and 
a laminated structure (10) provided at the substrate and having a plurality of columnar parts, wherein the columnar part comprises: 
an n-type first semiconductor layer (14); 
a p-type second semiconductor layer (16); 
a light-emitting layer (15, Col.4 , lines 36-55) provided between the first semiconductor layer and the second semiconductor layer; and 
an electrode (21) provided on a side opposite to a side of the substrate, of the laminated structure, the first semiconductor layer (14) is provided between the light-emitting layer (15) and the substrate (11+22), an end part on a side opposite to a side of the substrate, of the light-emitting layer, has a first facet surface, an end part on a side opposite to a side of the substrate, of the second semiconductor layer, has a second facet surface, a relation of θ2≤ θ1 is satisfied, where θ1 is a taper angle of the first facet surface, and θ2 is a taper angle of the second facet surface.

Wang does not explicitly teach that the θ1 is 70.degree. or smaller, and θ2 is 30.degree. or greater. However, Wang teaches that the core-shell structure of light emitting layer having facet for high efficiency white LED (Col.2, lines 35-67).


Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claims 2-5 are rejected under 35 U.S.C. 103 as being obvious over Wang et al (US 8785905 B1) in view of SCHNEIDER, JR. et al (US 20170323925 A1).

Regarding claims 2-5, Figure 1 of Wang discloses that the light-emitting device according to claim 1, wherein, the first semiconductor layer (14) contains gallium nitride, the second semiconductor layer (16) contains indium gallium nitride, the light-emitting layer (15) contains indium gallium nitride.

Wang does not explicitly teach that the relations of 0<x<1 and x<y are satisfied, where a composition of indium gallium nitride of the second semiconductor layer is In.sub.xGa.sub.1-xN and a composition of indium gallium nitride of the light-emitting layer is In.sub.yGa.sub.1-yN, and wherein a relation of x<0.5 is satisfied, or wherein the x at an end part on the side of the substrate, of the second semiconductor layer, is larger than the x at the end part on the side opposite to the side of the substrate, of the second semiconductor layer, wherein, the x at the end part on the side of the substrate, of the second semiconductor layer, is 0.01 or less.
 

However, SCHNEIDER is a pertinent art which teaches a light emitting device, wherein SCHNEIDER teaches that the amount of indium in the active layer and other semiconductor layers are tuned to achieve desired bandgap and wavelength for different color ([0004], [0083] and [0085]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the claimed amount of different elements in the indium gallium nitride layers in the device of Wang with routine experiment and optimization since the amount of indium in the indium gallium nitride composition  is a result effective variable in order to get desired color and wavelength of the emitted light according to the teaching SCHNEIDER ([0004], [0083] and [0085). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
Further, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        09/08/2021